     Case 3:19-cr-00327-M Document 40 Filed 07/01/20                 Page 1 of 2 PageID 108



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
v.                                                 §           Case Number: 3:19-CR-00327-M
                                                   §
OMER KUZU (1),                                     §
                                                   §
          Defendant.                               §
                                                   §

                         ORDER SETTING GUILTY PLEA HEARING
                                VIA VIDEO TELECONFERENCE


        In Special Order 13-9, this Court in its capacity as Chief Judge authorized—under authority

granted by the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), and based on

findings of the Judicial Conference of the United States that emergency conditions will materially

affect the functioning of the Court—the use of video teleconferencing for certain criminal

proceedings, including guilty plea hearings. A video teleconference may only take place, however,

with the consent of the defendant after consultation with counsel.

          Here, the Court finds that the felony guilty plea hearing cannot be further delayed without

serious harm to the interests of justice. National, state, and local emergencies have been declared.

Although the Court would prefer not to conduct felony guilty plea hearings via video

teleconference, it finds that delaying the hearing would cause serious harm to the interests of

justice. An indefinite delay of the felony guilty plea hearing could undermine the public’s

confidence in the judicial system, including the community, any victims, and the Defendant’s

family.

     Given Special Order 13-9’s authorization, the ongoing national emergency, and the need to

protect all participants before the Court, the Court intends to hold the defendant’s felony guilty
   Case 3:19-cr-00327-M Document 40 Filed 07/01/20                  Page 2 of 2 PageID 109



plea hearing via video teleconference on August 5, 2020 at 8:30 a.m. The Court will determine

on the record whether the defendant, after consultation with counsel, consents to proceeding via

video teleconference. Once available, counsel and all participants, including members of the

public who request to participate, will receive a link and instructions for joining the hearing.



       SO ORDERED.

       July 1, 2020.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
